UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6281


JAMES CURTIS COBBERT, III,

                      Petitioner – Appellant,

          v.

ROBERT M. STEVENSON, III, Warden, Broad River CI,

                      Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Timothy M. Cain, District Judge.
(8:14-cv-03331-TMC)


Submitted:   July 21, 2016                 Decided:   July 22, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Curtis Cobbert, III, Appellant Pro Se. James Anthony
Mabry, Assistant Attorney General, Donald John Zelenka, Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James     Curtis        Cobbert,   III      seeks       to    appeal         the     district

court’s       order      adopting     the      magistrate            judge’s          report        and

recommendation        and       dismissing      his       28    U.S.C.          §    2254     (2012)

petition. The order is not appealable unless a circuit justice

or    judge    issues      a    certificate        of   appealability.                 28     U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent      “a       substantial      showing         of        the       denial     of     a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                         When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating          that    reasonable               jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El      v.    Cockrell,           537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                      Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Cobbert has not made the requisite showing.                                     Accordingly, we

deny a certificate of appealability, deny Cobbert’s motion for

transcripts at government expense, and dismiss the appeal.                                           We

dispense       with      oral     argument      because         the        facts       and     legal

                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3